11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Stephen Eli Hays,                            * From the 42nd District Court
                                               of Taylor County,
                                               Trial Court No. 28669-A.

Vs. No. 11-21-00278-CR                       * August 31, 2022

The State of Texas,                          * Memorandum Opinion by Williams, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to reflect the degree of the offense to be
“Second-Degree Felony.” As modified, we affirm the judgment of the trial court.